17 N.Y.3d 885 (2011)
957 N.E.2d 1143
933 N.Y.S.2d 640
2011 NY Slip Op 86877
In the Matter of TOWN OF WALLKILL, Respondent,
v.
CIVIL SERVICE EMPLOYEES ASSOCIATION, INC. (LOCAL 1000, AFSCME, AFL-CIO, TOWN OF WALLKILL POLICE DEPARTMENT UNIT, ORANGE COUNTY LOCAL 836), et al., Appellants.
Motion No: 2011-769.
Court of Appeals of New York.
Submitted July 18, 2011.
Decided October 18, 2011.
Motion by the New York State Public Employment Relations Board for leave to file a brief amicus curiae on the motion for leave to appeal herein granted and the brief is accepted as filed, and for leave to file a brief amicus curiae on the appeal herein granted, three copies of the brief to be served and an original and 19 copies filed within 30 days.